IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,467


EX PARTE WILLIAM CHARLES STEELE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 9233JD IN THE 1st JUDICIAL DISTRICT COURT
JASPER COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of aggravated sexual assault, and punishment was assessed at twenty years
imprisonment.  Applicant appealed, and his conviction was affirmed. Steele v. State, No. 09-02-00183-CR (Tex. App. -- Beaumont, delivered January 15, 2003, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that he could
seek discretionary review, pro se.  The trial court recommends that relief be granted.  
	Habeas corpus relief is granted, and Applicant is granted leave to file an out-of-time
petition for discretionary review from his conviction in cause number 9233JD from the 1st
Judicial District Court of Jasper County.  Applicant is ordered returned to the point at which
he can file a meaningful petition for discretionary review.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals' decision
had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.
DELIVERED: June 28, 2006
DO NOT PUBLISH